In re Foley, Wiley F.; — P3aintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “G”, No. 279-500.
Relator represents that the district court has failed to act timely on the supplemental brief sent to the district court on August 10, 1994. If relator’s representation is correct, the district court is ordered to consider and act on the supplemental claims. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court. The district court is ordered *1328to provide this Court with a copy of its judgment.
KIMBALL, J., not on panel.